Title: To Thomas Jefferson from Henry Dearborn, 5 November 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Novr. 5th. 1807.
                        
                        I have carefully perused your proposed Bill, for classing the Militia, and can concive of no conciderable
                            objection that any one, even Varnum, can offer to the principles proposed as far as it goes, I think it probable that
                            some members will be desireous of making some further provisions for the discipline of the Junier & Minor Classes, more
                            especially for learning them Camp duty. I have conversed with Genl. Chandler very fully on the subject, he appears to
                            fully approve of the principles proposed, and is disposed to advocate annual incampments of the Junr & Minor Classes,
                            say two weeks in each year, each incampment to comprise the two classes, of each Division of the Militia as now or
                            hereafter, Organized. the Junior Class not to be incamped after two or three years, but the Minor Class to be incamped
                            every year in future, and armed at the public expence.—but it may not be advisable to attempt more in the introduction of
                            the subject, than what is contemplated in the proposed bill as it now stands. 
                  Yours.
                        
                            H Dearborn
                            
                        
                    